IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,608


EX PARTE DELBERT FRANCIS STRATTON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER 1981-445-CA IN THE 54th JUDICIAL

DISTRICT COURT OF MCLENNAN COUNTY



 Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of murder and
punishment was assessed at imprisonment for thirty years.  No appeal was taken from this
conviction.
	Applicant contends, inter alia, that he has not received credit on this sentence for
time he was confined as a parole violator.  The trial court has entered findings that
affidavits submitted by the Texas Department of Criminal Justice, Criminal Institutions
and Paroles Divisions, are true.  Those affidavits reflect that Applicant was confined on
parole violator warrants from July 25, 2001 to January 29, 2002, from June 12, 2003 to
January 15, 2004, and from April 7, 2004 to May 12, 2004, when his parole was revoked,
and that his discharge date is September 4, 2029.  Applicant had served almost six and a
half years before he was released on parole, and was confined for more than fourteen
months on parole violator warrants before his parole was revoked, so his discharge date
should be approximately September, 2026 (1).  Applicant is entitled to relief.  Ex parte
Price, 922 S.W.2d 957 (Tex.Crim.App. 1996).
	Relief is granted in part.  The Texas Department of Criminal Justice, Correctional
Institutions Division, shall credit the sentence in cause number 1981-445-C in the 54th
Judicial District Court of McLennan County for the periods July 25, 2001 to January 29,
2002, June 12, 2003 to January 15, 2004, and April 7, 2004 to May 12, 2004.  All other
requested relief is denied.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
DELIVERED: February 7, 2007
DO NOT PUBLISH
1.   We note that the TDCJ web site now reflects that Applicant's discharge date has been
corrected to March 25, 2027.